922 F.2d 409
Phillip WALLACE, Plaintiff-Appellant,v.Merle D. ROBINSON, Zenon Symanski, Michael O'Leary andMichael P. Lane, Defendants-Appellees.
No. 88-1806.
United States Court of Appeals,Seventh Circuit.
Jan. 9, 1991.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division, No. 87 C 4597;  Prentice H. Marshall, Judge.
Jerold S. Solovy, William A. VonHoene, Jr., and Thomas S. O'Neill, Jenner & Block, Chicago, Ill., for plaintiff-appellant and Phillip Wallace, Joliet, Ill., plaintiff-appellant pro se.
Diane Curry Grapsas and Daniel N. Malato, Asst. Attys. Gen., Office of the Atty. Gen., Chicago, Ill., for defendants-appellees.
Before BAUER, Chief Judge, and CUMMINGS, WOOD, Jr., CUDAHY, POSNER, COFFEY, FLAUM, EASTERBROOK, RIPPLE, MANION, KANNE AND SNEED1, Circuit Judges.


1
Prior report:  7th Cir., 914 F.2d 869.

ORDER

2
On consideration of the petition for rehearing with suggestion for rehearing en banc and of the response filed thereto in the above-entitled cause, a vote of the active judges of the court was requested.  A majority of the judges voted to rehear this case en banc.2   Accordingly,


3
IT IS ORDERED that rehearing en banc be, and the same is hereby, GRANTED.


4
IT IS FURTHER ORDERED that the opinion entered in this case on September 26, 1990 be, and is hereby, VACATED.  This case will be reheard en banc at the convenience of the court.



1
 Honorable Joseph T. Sneed, Circuit Judge for the Ninth Circuit, sitting by designation.  He did not participate in the en banc consideration of this opinion


2
 Honorable Richard D. Cudahy, Circuit Judge, voted to deny rehearing en banc